 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSierra Development Company d/b/a Club Cal-Neva'and Hotel-Motel-Restaurant Employees and Bar-tenders Union, Local 86, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO. Cases 20-CA-9803-6, 9853-6, 9869-6,9897-6, and 9905-6July 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 15, 1977, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, General Counsel andCharging Party filed exceptions and a supportingbrief, and Respondent filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) and(3) of the Act. However, he dismissed the refusal-to-bargain allegation of the complaint on the groundthat since Respondent had changed from an individ-ual employer unit to part of a multiemployer unitand then back to an individual employer unit there isno presumption of majority status. For the reasonsset forth below, we disagree with the AdministrativeLaw Judge.The facts may be summarized as follows: Respon-dent has operated a combined bar, restaurant, andcasino in Reno, Nevada, since 1962. In April 1962,Respondent voluntarily recognized and signed acontract with Bartenders Union Local 86, andCulinary and Hotel Service Union, Local 45,3covering its 77 bar and culinary employees. In 1964,Respondent joined the Reno Employer's Counciland became a party to a series of multiemployerI The name of Respondent appears as amended at the hearing.-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all oft the relevant evidencecons inces us that the resolutions are incorrect Standard Dry Wall Products,Ino.. 91 NLRB 544 (1950), enf'd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent has excepted to the Board's asserting jurisdiction in thisproceeding. II argues that the Board's assertion of jurisdiction over the231 NLRB No. 5bargaining agreements between the Union and theCouncil until 1975.Respondent doubled in size in 1969, when itexpanded its restaurant, added to its bar, andinstalled a snackbar. After this expansion, Respon-dent employed approximately 175 bar and culinaryemployees. In 1973, Respondent's snackbar andrestaurant were enlarged. This increased the comple-ment of such employees to 240. In February 1975,Respondent employed 202 bar and culinary employ-ees.On June 7, 1974, the Union was placed undertrusteeship of its International. During the summerand fall of 1974, the Union's business agents activelysolicited Respondent's employees to become mem-bers of the Union. During the last half of 1974, someemployees complained to their supervisors that theydid not want to join the Union because of the lack ofbenefits. The supervisors reported these conversa-tions to Respondent's president, Nightingale.The Union, on November 15, 1974, notifiedRespondent and the Council that it desired to reopenthe agreement and negotiate a new contract, as theexisting one was due to expire on February 15, 1975.On December 10, Respondent informed the Unionthat it had a genuine doubt as to the Union'smajority status, and that it would not bargain withthe Union until it had been certified as thebargaining representative of Respondent's employ-ees. On the same day, Respondent notified theCouncil that it was withdrawing therefrom. OnDecember 13, 1974, the Union requested Respondentto bargain with it.In February 1975, Nightingale held two meetingswith the bar and culinary employees. He told themthat with the expiration of the existing contractRespondent would no longer bargain with theUnion. Nightingale further announced that a newgroup insurance plan, a cost-of-living wage plan, amerit wage plan, and the formation of a grievancecommittee would be initiated after the expiration ofthe existing contract. Respondent later instituted thebenefits.The Administrative Law Judge found that there isno presumption that the Union has majority statuswhen Respondent, which voluntarily recognized theUnion, has changed from an individual employerunit to an association unit and then back to angaming industry is arbitrary and capricious when compared to the Board'srefusal to assert jurisdiction over the horseracing and dogracing industries.The Board has in previous cases considered and rejected argumentsidentical to those now raised by the Respondent. Nevada Lodge, 227 NLRB368 (1976); El Dorado Inc., d/b,,a El Dorado Club, et al, 151 NLRB 579(1965).:1 These two unions merged in 1968 to form the Hotel-Motel-RestaurantEmployees & Bartenders Union, Local 86, Hotel & Restaurant EmploNees& Bartenders International Union. AFL CIO, hereinafter the Union.22 CLUB CAL-NEVAindividual employer unit. He noted that the Boardfound otherwise in Tahoe Nugget, Inc. d/b/a JimKelley's Tahoe Nugget, 227 NLRB 357 (1976), butindicated that he disagreed with the Board's deci-sion.4Accordingly, the Administrative Law Judgedismissed the refusal-to-bargain allegation of thecomplaint.We find that the Union retained its presumption ofmajority status. As we stated in Tahoe Nugget, supra,a case involving the same Union and Employer'sCouncil as the present case, "the presumption ofmajority arising from Respondent's voluntary recog-nition of a labor organization as the exclusivecollective-bargaining representative of its employeescontinued after its withdrawal from a multiemployerunit and reversion to its original status." We see noreason to deviate from that principle here.5Having determined that the principle applies, wenext turn to Respondent's contention that it had anobjective basis for doubting the Union's continuedmajority status. The Board has consistently held thatin order to rebut the presumption of majority status,an employer must either show that the union in factno longer enjoys majority status, or that its refusal tobargain was based on a reasonably grounded doubtas to the union's majority status.6As to a reasonablygrounded doubt, the doubt must be based onobjective considerations7and such doubt must beraised in a context free of unfair labor practices.8Respondent stated in its December 10, 1974, letterthat it had a genuine doubt as to the Union'smajority status. It relies on the following as a basisfor those doubts: (1) it was never shown anyevidence that the Union represented a majority ofemployees when it first signed the contract in 1962,and it signed the contract only to accommodate theUnion; (2) no election has ever been conducted bythe Board; (3) the club has expanded since 1962, andthe number of employees in the bar and culinarydepartments has tripled; (4) the turnover of employ-ees each year during the term of the last agreementhas been approximately 500 percent; (5) the Unionwas placed in trusteeship by its International becauseof its poor financial condition; (6) Union TrusteeThe Administrative Law Judge erroneously relies on N. L RB. v. WalterE. Herman, d b a Stanwood Thrifrmart, 541 F.2d 796, 800 (C.A. 9. 1976).The case is legally and factually distinguishable from the present case. Thecourt stated. "Majority representation is not the issue in this case." The issuewas what effect the district court's rescission of a contract has on theBoard's finding a presumption of majority representation based on thatcontract. The portion of the decision cited by the Administrative Law Judgeto the effect that there was not a fair opportunity to rebut the presumption isnot applicable to the facts in the present case. Respondent had anopportunity to rebut the presumption by showing a reasonably groundeddoubt as to the Union's continued majonty status, infra.: 227 NLRB 357 (1976). Nevada Lodge, 227 NLRB 368 (1976); Barney'rClub, Incs orporated, 227 NLRB 414 (1976): Carda Motels, Inc., d ,'ba HolidayHotel & Casino, 228 NLRB 926 (1977). The Administrative Law Judge'sfailure to find the presumption of majority status is a fundamental error.Bramlett publicly announced that less than 20percent of the employees in the Reno-Lake Tahoearea were members of the Union; (7) the Union wasattempting to organize employees at the Club; (8) amajority of the employees had reported to varioussupervisors that they had no interest in the Union;(9) Respondent had never called the Union to referemployees; (10) the Union filed but one grievancebetween 1962 and 1974, although during this periodRespondent had employed 10,000 employees; (II1)Respondent had withdrawn from a multiemployerbargaining unit and is now a single-employer unit;(12) Nevada is a right-to-work State and there was nounion-security clause or dues-checkoff provision inthe agreement.Most of the items cited by Respondent, even iftrue, cannot be legitimately relied on by it asobjective considerations forming part of the basis forits doubt as to the Union's majority status. Thus, thefact that Respondent was never shown any evidencethat the Union represented a majority when Respon-dent first signed a contract, its assertion that it signedthe contract only to accommodate the Union, andthe absence of an election cannot be considered inestablishing a reasonably grounded doubt as tomajority status. As we stated in Tahoe Nugget, "arespondent may not defend against a refusal-to-bargain allegation on the ground that originalrecognition, occurring more than 6 months beforecharges had been filed in the proceeding raising theissue, was unlawful." Also, the fact that an electionhas never been held is not a basis for doubting theUnion's majority.9Nor is the fact that Respondenthad withdrawn from a multiemployer unit a basis forsuch doubt. As we found, supra, the fact thatRespondent withdrew from a multiemployer unitdoes not affect the Union's presumption of majoritystatus.Similarly, it would be sheer speculation to make anevaluation of employee support of the Union basedon the fact that the Union was placed in trusteeshipby its International because of its poor financialcondition.'0Further, Trustee Bramlett's public an-nouncement that less than 20 percent of theUnder the Board's consistent policy it is the Administrative Law Judge'sduty to apply established Board precedent which the Board or the SupremeCourt has not reversed. Iowa Beef Packers, Inc., 144 NLRB 615. 616( 1963):Novak Logging Company, 119 NLRB 1573, 1575 76 (1958); InsuranctAgents' Internatrional Union, AFL-CIO (The Prudential Insurance CompansofAmerica), 119 NLRB 768, 773 (1957).6 Tahoe Nugget, supra; James W. WhitJield, d b'a Curten Supermarket,220 NLRB 507, 508 (1975); Terrell Machine Company, 173 NLRB 1480(1969). enfd. 427 F.2d 1088 (C.A. 4, 1970). cert. denied 398 U.S. 929.7 N.L. R. B. v. Gulfmont Hotel Company, 362 F.2d 588(C.A. 5, 1966), enfg147 NLRB 997 (1964).s Nu-Southern Dyeing & Finishing, Inc., and Henderson Combining Co..179 NLRB 573 (1969), enfd. in part 444 F.2d I I (C.A. 4. 1971).9 White Castle System, Inc., 224 NLRB 1089 (1976).tO Nevada Lodge, supra.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the area were union members and thatthe Union was attempting to organize the employeesat the Club does not indicate that the Union nolonger had majority status nor is it revealing of howmany of Respondent's employees were or were notmembers of the Union. Indeed, even if a majority ofRespondent's employees were not members, it doesnot establish that they did not desire union represen-tation, since there is a distinction between unionmembership and union support." The union organi-zational activity merely demonstrates a normal desirefor more members,'2and in fact tends to refute oneof the other items (union inactivity) relied on byRespondent.The failure of Respondent to seek referrals fromthe Union has no bearing on the issue since that is amatter solely within Respondent's control, there is noindication that the Union would have refused tomake such referrals, and, in any case, there is noprovision in the contract calling for such referrals.Nor does the absence of a union-security clause havea bearing, especially since this is a right-to-workState. The relatively small expansion of a bargainingunit since the last contract does not indicate anythingwith respect to the status of the Union.Union inactivity in representing the employeeswould have been a valid consideration if it in facthad been established. However, union agents wereon Respondent's premises regularly from 1972 to1975 and were actually engaged in organizingemployees. The failure to file grievances does notestablish union inactivity in the absence of anyshowing that substantial numbers of employeegrievances were being ignored.Two items cited by Respondent have some factualsupport and do bear on the issue of whether thereexists a basis for doubting the Union's majority.However, we have considered these items and haveconcluded they are insufficient to provide anobjective basis for doubting the Union's majority.Thus, approximately 29 employees had reported tovarious supervisors that they were dissatisfied withthe Union by stating that they did not want to jointhe Union, that there was a lack of benefits, or thatthe union dues were too high. Such statements fail todistinguish between wanting to be a union memberand desiring to have union representation. But, evenassuming that the statements constitute expressionsof rejection of the bargaining agent, 29 employeesout of a unit of 202 employees (far less than themajority claimed by Respondent) is insufficient to" Tahoe Nugget, supra, Terrell Machine Company, supra.12 Washington Manor, Inc., dh/ba Washington Manor Nursing Center(North), 21 I1 NLRB 324 (1974), enfd. 519 F.2d 750 (C.A. 6. 1975).I:3 Kentucky News, Incorporated, 165 NLRB 777, 779(1967).14 Tahoe Nugget, supra,; Strange and Lindsey Beverages, Inc., and Dr.Pepper Bottling Co.. Inc., Joint Emplo)ers d/b/a Pepsi-Cola-Dr. PepperBottling Co., 219 NLRB 1200(1975).establish a reasonably based doubt as to the Union'smajority status.'3The high turnover rate is acircumstance that is to be considered in determiningwhether a respondent has a reasonably groundeddoubt. Here Respondent experienced a turnover rateof 500 percent during the term of the last agreement.The highest rate was among the busboys andwaitresses. The Board has found that high turnover isone circumstance among others that must beconsidered, but that employee turnover in itself is notsufficient to establish a reasonable doubt as to theUnion's majority status. New employees are pre-sumed to support the Union in the same ratio asthose they replace.'4At most, Respondent had only a minimal numberof expressions of dissatisfaction with the Uniontogether with a high turnover rate on which to baseits asserted doubt as to the Union's majority status.These items, even considered together, do notconstitute a basis for withdrawal of recognition.Thus, we find that the presumption of continuedmajority representation has not been rebutted eitherby a showing that the Union, in fact, no longerenjoys majority status or that Respondent had asufficient objective basis for reasonably doubting theUnion's continued majority status. Accordingly, wefind that Respondent violated Section 8(a)(5) and (1)of the Act.As we have found that Respondent unlawfullywithdrew recognition of the Union, it had a duty tobargain with the Union upon the expiration of thecontract. Respondent by unilaterally, without priornotice to or consultation with the Union, granting anew group insurance plan, a cost-of-living wage plan,and a merit raise system and by forming a grievancecommittee after the expiration of the contractviolated Section 8(a)(5) and (1) of the Act.'5AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As we agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(3) and(1) by discriminatorily reducing the hours of workand classification of employee Schwartz, we shallorder Respondent to make him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him, by payment of a sum of15 Having found that Respondent violated Sec. 8(aX5) and (1) byunilaterally instituting employee benefits, we find it unnecessary to pass onthe Administrative Law Judge's finding that Respondent independentlyviolated Sec. 8(aXI) by granting improved working conditions.24 CLUB CAL-NEVAmoney equal to that he would have earned from thedate of his demotion to the date of his resignation,with backpay and interest thereon to be computed inthe manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).Having found that Respondent violated Section8(a)(5) and (1) of the Act by unlawfully withdrawingrecognition from the Union and by refusing tobargain with the Union on December 13, 1975, andthereafter, and by making unilateral changes, weshall order Respondent to recognize and, uponrequest, bargain in good faith with the Union. Weshall also order Respondent to return to the statusquo ante by rescinding the grievance committeeprocedure. However, nothing herein shall be con-strued as requiring that Respondent rescind benefitsgranted to its employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Sierra Development Company d/b/a Club Cal-Neva, Reno, Nevada, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Telling employees that an employee was beingterminated because of wearing a union button;reducing the hours of work of, and demoting, anyemployee for wearing a union button; imposing arule forbidding solicitation of employees for unionmembership on the premises during nonworkingtime.(b) Unilaterally, without prior notice to or consul-tation with the Union, granting improved workingconditions, such as a new group insurance plan, cost-of-living increases, and a merit increase system toforestall union activity. However, nothing in thisOrder shall be construed as requiring Respondent torescind any of the benefits granted its employees.(c) Unilaterally, without prior notice to or consul-tation with the Union, establishing and maintaininga grievance committee.(d) Refusing to recognize and bargain collectivelyin good faith with Hotel-Motel-Restaurant Employ-ees and Bartenders Union, Local 86, Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, as the exclusive representative ofits employees in the following bargaining unit:All employees employed by the Respondent inits bar and culinary operations at its Reno," In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Lahor Relations Board" shall read "Posted Pursuant to aNevada, place of business, excluding all otheremployees, guards and supervisors as defined inthe Act.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirright to self-organization, to join or assist Hotel-Motel-Restaurant Employees and Bartenders Union,Local 86, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Make whole Philip Schwartz for any loss of payor other benefits suffered by reason of the discrimi-nation against him, by payment of a sum of moneyequal to what he would have earned from the date ofhis demotion to the date of his resignation, withbackpay and interest thereon to be computed in themanner set forth in the Remedy section here.(b) Recognize and, upon request, bargain in goodfaith with Hotel-Motel-Restaurant Employees andBartenders Union, Local 86, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, as the exclusive representative of allemployees in the aforesaid appropriate unit.(c) Rescind the grievance committee procedure.(d) Post at its premises in Reno, Nevada, copies ofthe attached notice marked "Appendix." 16 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by anauthorized representative of Respondent, shall beposted by it immediately upon receipt thereof, andmaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Preserve and, upon request, make available tothe National Labor Relations Board or its agents, forexamination and copying, all payroll records, socialsecurity payment records, timecards, personnelrecords and reports, and all other records necessaryto determine the amount of backpay due under theterms of this Order.(f) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dis-charge for wearing union buttons in support ofHotel-Motel-Restaurant Employees and Bartend-ers Union, Local 86, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, demote an employee and reduce hishours of work because the employee wore such aunion button or promulgate and maintain a ruleforbidding union activities on company premisesduring nonworking time.WE WILL NOT unilaterally, without prior noticeto or consultation with the Union, grant improvedworking conditions, such as a new group insur-ance plan, cost-of-living increases, and a meritincrease system to forestall union activity. How-ever, the Board has not ordered us to withdrawany of the benefits we have given you.WE WILL NOT unilaterally, without prior noticeto or consultation with the Union, establish ormaintain a grievance committee.WE WILL NOT refuse to recognize and bargaincollectively in good faith with Hotel-Motel-Res-taurant Employees and Bartenders Union, Local86, Hotel and Restaurant Employees and Bar-tenders International Union, AFL-CIO, as theexclusive representative of our employees in thefollowing bargaining unit:All employees employed by the Respon-dent in its bar and culinary operations at itsReno, Nevada, place of business, excludingall other employees, guards and supervisorsas defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to joinor assist the above-named or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, or toengage in concerted activities for the purposes ofcollective bargaining or other mutual aid orprotection.WE WILL make Philip Schwartz whole for anyloss of wages or other benefits suffered as a resultof our discrimination against him, with interest at6 percent per annum.WE WILL recognize and, upon request, bargainin good faith with Hotel-Motel-Restaurant Em-ployees and Bartenders Union, Local 86, Hoteland Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, as the exclusiverepresentative of all employees in the aforesaidunit.WE WILL rescind the grievance committeeprocedure.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.SIERRA DEVELOPMENTCOMPANY D/B/A CLUBCAL-NEVADECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Reno, Nevada on July 14, 15, 16, and23, 1976. The amended consolidated complaint issuedSeptember 22, 1975, and is based upon numerous chargesfiled between December 16, 1974, and June 25, 1975, byHotel-Motel-Restaurant Employees & Bartenders UnionLocal 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, herein the Union.' Thecomplaint alleges that on various dates after December1974, specifically including June 1975, the Respondent,Sierra Development Company d/b/a Club Cal-Neva, hasengaged in unfair labor practices within the meaning ofSection 8(aX5), (3), and (1) of the Act. Most able briefshave been submitted by the parties.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGs OF FACTI. JURISDICTIONAL FINDINGSSierra Development Company d/b/a Club Cal-Neva is acorporation which is engaged in the operation of arestaurant, bar, and gambling casino in Reno, Nevada. Itenjoys annual gross revenues in excess of $500,000 and alsopurchases and receives goods and materials valued inexcess of $10,000 which originate outside the State ofNevada.Respondent has argued with considerable logic that thenature of the gaming industry, when viewed against therefusal of the Board to assert jurisdiction over thehorseracing industry, constitutes an arbitrary and capri-cious decision, citing, e.g., Centennial Turf Club, Inc., 192NLRB 698 (1971).Respondent extended recognition in April 1962 to Bartenders UnionLocal 86 and to Culinary and Hotel Service Union, Local 45. The Union, aspresently named, was formed in 1968 by a merger of Local 45 into Local 86.There has never been a Board election.26 CLUB CAL-NEVAI personally have some difficulty in assigning less weightto this transfer of racehorses among 29 States and racingdogs among 8 States, with attending personnel, and this isnot disputed, from the present situation where bettorsprimarily from California perforce travel a much shorterdistance to Nevada in order to wager bets on variousgames of chance including bets on horseraces at horseraceparlors, as I have personally observed. But I am con-strained to abide by the decision of the Board in this area. Itherefore conclude that the operations of Respondentaffect commerce within the meaning of Section 2(6) and (7)of the Act and that it would effectuate the purposes of theAct to assert jurisdiction over these gaming operations, ascontrasted with a contrary position as to horseracing anddogracing operations conducted in a much larger area ofthe United States, as is readily apparent.II. THE LABOR ORGANIZATION INVOLVEDHotel-Motel-Restaurant Employees & Bartenders UnionLocal 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction, the IssuesThe basic issue in this matter is whether Respondent hasviolated Section 8(a)(5) and (1) of the Act by refusing tobargain with the Union. It is conceded that, on or aboutDecember 11, 1974, Respondent timely withdrew frommultiemployer association bargaining.B. Sequence of EventsIn April 1962, Respondent voluntarily extended recogni-tion to the Union and signed a contract with same. In 1964,Respondent joined the Reno Employer's Council, hereinthe Council, and then became a party to a multiemployercontract between the Council and a group of gamblingcasinos. A number of similar contracts covering bar andculinary employees with unchanged job classificationshave followed since 1964, with changes in the compositionof the members. The last of these duly expired on or aboutFebruary 15, 1975.All this stemmed from timely notice by the Union toboth Respondent and the Council on or about November15, 1974, that it desired to reopen the agreement andnegotiate a new contract; conceivably, this case would nothave come about absent such action. On or aboutDecember 10, 1974, Respondent responded to a communi-cation from the Union stating that it had a serious doubt asto its majority status and declined to bargain with it on anindividual basis until due certification by the Board. At thesame time, Respondent notified the Council that it waswithdrawing from same. It would seem that other membersof the Council took similar action. Other alleged unfairlabor practices are treated below.2 I am aware that Nevada is a right-to-work State. but the evidencepresented before me tends to gloss over and not distinguish between unionmembership and union representation.C. The Alleged Refusal To BargainThis case is apparently one of a series generated by thebreakdown in bargaining between the Union and themembers of the Council. In one of these, Tahoe Nugget,Inc., d/b/a Jim Kelley's Tahoe Nugget, 227 NLRB 351(1976), the Board recently indicated its initial approach tothe matter.The Board held, Member Walther dissenting, that unlessa majority of an employer's employees desired unionrepresentation an employer could not force representationupon them by joining a multiemployer bargaining unit. Butthe Board there went on to state that in light of Local LodgeNo. 1424, International Association of Machinists, AFL-CIO[Bryan Manufacturing Co.] v. N.LR.B., 362 U.S. 411(1960), recognition of a labor organization more than 6months prior to the filing of an unfair labor practice chargecould not be attacked.The Board in effect there stated that recognition of theUnion on an associationwide basis perforce precluded anattack on the individual majority status of a withdrawnindividual employer, a matter not specifically treated inBryan, as I read it.Needless to say, a voluntarily recognized labor organiza-tion continues to enjoy its representative status. But doesthis presumption continue when there has been a drasticchange in the unit from an individual employer unit to anassociation unit and then back to an individual employerunit? As a hypothetical example, in a unit of 15 employees,a union might enjoy 100 percent representation as to 14 ofthem and might have none with respect to the I employee.2The Board stated in the above case that an employermay show that the labor organization no longer enjoysmajority status. But the General Counsel herein flatlyopposed any evidence to this effect, except evidencepredicated upon a reasonably grounded doubt as tocontinued majority status. I have considerable difficulty inappreciating this distinction.The simple answer is that a multiemployer unit has beenchanged to single-employer units and I do not grasp thisbroad jump, stated simply, after many years of bargaining.Stated otherwise, there has been no attempt to ascertain thesentiments or the views of the employees of Respondent inthis area. In my judgment, Bryan does not treat with thebasic issue herein.I deem it significant and a matter of urgent considerationto treat with a recent cogent view by the Ninth CircuitCourt of Appeals in this area. The court, in whosejurisdiction this case falls, stated in N.L RB. v. Walter E.Heyman, d/b/a Stanwood Thriftmart, 541 F.2d 796 (1976):As a statute creating a presumption which operates todeny a fair opportunity to rebut would not afford dueprocess, Heiner v. Donnan, 285 U.S. 312 (1932); Vlandisv. Kline, 412 U.S. 441 (1973); a Labor Board presump-tion to the same effect would also suffer shortcomings.In the absence of a valid contract, by virtue of thedistrict court judgment of rescission, repudiation and27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to negotiate could not constitute unfair laborpractices. Thus we decline to enforce the order.In my judgment, the logic of the court is unassailableherein. See also The Evening News Association, Owner andPublisher of "The Detroit News," 154 NLRB 1494, 1499(1965), enfd. 372 F.2d 569 (C.A. 6, 1967).While I realize that the Board has viewed this issueotherwise in related contexts, I am constrained to agreewith the position of Respondent that a presumption ofmajority status herein cannot stand and that the complaintshould not be sustained in this area.I therefore deem it unnecessary and highly superfluous tofully treat with the plethora of evidence introducedconcerning Respondent's good-faith doubt of majorityrepresentation and the various factors relied upon. How-ever, I cannot avoid noting that the Board has traditionallyassumed in the cases of turnover that new hires will desireunion representation in similar percentages, but in cases asthese it may rely upon turnover as one of the reasonsproperly relied upon by a respondent in presenting a good-faith doubt as to union majority. I therefore recommendthe dismissal of the refusal-to-bargain allegation of thecomplaint.3While not treating with the mass of evidence adduced byRespondent in support of its good-faith doubt defense, Inote that it basically consists of the following.President Nightingale of Respondent allegedly based hisdoubt of the Union's majority status on the followingobjective condsiderations, although as I have indicatedabove, I deem it unnecessary to reach these. (I) He wasnever shown any evidence that the Union represented amajority of employees when Respondent first signed acontract in 1962 and no such claim was ever made; (2) noelection has ever been conducted by the Board; (3)Respondent first signed a contract only to accommodatethe Union and there is evidence to support this position;(4) the club had expanded since 1962 and the number ofemployees in the bar and culinary departments has tripled;(5) the turnover of employees each year during the term ofthe last agreement was approximately 500 percent; (6) theUnion was placed in trusteeship by its Internationalbecause of its poor financial condition; (7) TrusteeBramlett had publicly announced that less than 20 percentof the employees in the Reno-Lake Tahoe area weremembers of the Union; (8) the Union was attempting toorganize employees at the club, allegedly because ofnoninterest in representation; (9) a majority of theemployees had reported to various supervisors that theyhad no interest in the Union; (10) Respondent had nevercalled the Union to refer employees; (11) the Union hadfiled but one grievance between 1962 and 1974, althoughduring this period the club had employed approximately10,000 employees; (12) Respondent had timely withdrawnfrom a multiemployer unit, was now a single unit, and itmay be noted that it was the Union that instituted thetermination of the last contract with the Association,probably an untimely move, as I view it; and (13) Nevada:' I am not unaware that the Board has distinguished two decisions by theSixth Circuit Court of Appeals in this area; namely, Downtown Bakery Corp.,139 NLRB 1352 (1962). enforcement denied in part 330 F.2d 921 (C.A. 6,1964), and Richard W. Kaase Company, 141 NLRB 245 (1963), enforcementdenied in part 346 F.2d 24 (C.A. 6. 1965).is a right-to-work state, there was no union-security clausein the agreement, and no dues checkoff. As indicatedabove, the evidence presented before me tended to glossover and not distinguish between union membership andunion representation. Cf. Star Mfg. Co., Div. of Star ForgeInc. v. N.LR.B., 536 F.2d 1192 (C.A. 7, 1976).D. Other Allegations(1) The General Counsel relies upon testimony by formeremployee Douglas Swift, a fry cook, and Philip Schwartz, adinner cook and later a fry cook, a position of less prestige,attributing conduct to Juan Casteel, a sous-chef who didnot testify herein. As I read the record, Casteel was at besta straw boss or leadman and not a supervisor under theAct. I base no adverse findings thereon.(2) Respondent concedes that Alvin Khan was head chefand a supervisor. Swift testified that on or about January21, 1975, this one of several talks, Khan said in thepresence of the witness, cook Jerry Chmela, and Schwartz,that Chmela was being terminated. Swift asked why thiswas so and Khan replied that it was because of that "damnbutton." This was the last day Chmela worked. Schwartzdescribed this as an openly displayed small union buttonapproximately 3/4 of an inch in diameter.4According to Swift, he was in the presence of Khanabout 30 minutes later. He asked if he also would bedischarged as he was wearing an identical button. Khanreplied that he had orders to fire the two but that Swiftknew his job so well that he, Khan, would try to keep himon.Khan also allegedly stated that he had been instructed todrop Schwartz from 6 to 5 days and reduce him from adinner cook to "the line," because he wore a union button,this a less prestigious position which carried a lower rate ofpay. He also advised Schwartz to look for other work as lifewould be miserable for him at this installation. Schwartzleft voluntarily in April, but ceased wearing his unionbutton during the last 2 months of his employment whichwould have been shortly after this last conversation. Khan,no longer with Respondent, was questioned solely aboutother aspects of the case.There is no evidence that Respondent's business oremployee discipline was affected by the recent wearing ofthese small buttons because mere contact with customers ismanifestly not a sufficient reason for such a restriction.Thus, to discipline or discharge employees for initiallywearing simple buttons, absent a prior well-establishedpolicy to the contrary, is clearly a violation of Section8(a)(1) of the Act, and I so find. See Glenlynn, Inc. d/b/aMcDonald's Drive-in Restaurant, 204 NLRB 299 (1973).Moreover, this was a newly implemented policy and notfurtherance of an older one. Cf. N.L.R.B. v. Harrah's Club,337 F.2d 177 (C.A. 9, 1964), distinguishing N.LR.B. v.Floridan Hotel of Tampa, Inc., 318 F.2d 1545 (C.A. 5, 1963).I find that this was perforce violative of Section 8(a)(1).There is evidence, undenied by Khan, that Schwartz was,in fact, demoted from dinner cook to fry cook and his4 The General Counsel specifically disavowed any claim that thistermination was violative of the Act; perforce no adverse findings are madethereon.28 CLUB CAL-NEVAworkweek reduced because he wore a union button, in thissame context. I find that this was violative of Section8(a)(3) and (I) of the Act because it was obviously designedto penalize him for his union activities.5(3) The complaint alleges and the record supports theposition of the General Counsel that Respondent imposedan unlawful no-solicitation rule. According to the testimo-ny of former Bartender Douglas Goedert, Respondentpreviously had no rule regarding employee solicitation onthe premises prior to February 1975; as noted, the lastAssociation contract expired on or about February 15,1975. And the record does demonstrate that both GeneralManager John Brevick and President Leon Nightingalewere aware that the Union was soliciting the employeesfrom 1974 on to become members of the Union. Close tothe date of the expiration of the contract, Respondentdistributed to employees a document containing, inter alia,the following language:The Club Cal-Neva ABSOLUTELY FORBIDS anysoliciting for any purpose on the premises.A copy of this was posted at the work station behindeach bar and also on a bulletin board next to the timeclock.This evidence was not controverted by any representativeof management, including Bar Manager John Blalock. Ifind that this rule was prima facie invalid as it prohibitsemployee solicitation upon the premises on nonworkingtime. Essex International, Inc., 211 NLRB 749 (1974).(4) In February 1975, Nightingale announced to assem-bled bar and culinary workers that Respondent would nolonger bargain with the Union and that, upon theexpiration of the current contract that month, new andincreased benefits would be granted. He arranged for aninsurance representative, Smith, to explain to the assem-blage a new group insurance plan that was to be installed.This plan contained increased coverage for employees andtheir dependents with no cost to the employees. He alsotold them a cost-of-living wage increase would be granted.Employee Swift testified that Nightingale styled thisincrease as a cost-of-living increase; this was denied byNightingale. However, Brevick testified that the employeeswere told that they would continue to receive wageincreases consistent with past practice under the contract.It seems clear that Respondent announced to the assem-blage that they would be receiving a wage increase, this inthe context of a union organizational campaign.Respondent also announced on this occasion theinstitution of a merit increase system. Merit increases hadbeen granted in the past, but there was no written policy ofwhich the employees were aware. It was stated that theinstitution of these merit wage increases would result insome employees being paid at a higher rate than others,here again in the face of organizational activity.Respondent finally announced the institution of agrievance committee to be composed of employees fromeach department. Nightingale first admitted making suchan announcement but later denied it. The testimony of LisaSwift is credited in this area. I rely on the fact that Swift leftI As stated, employee Schwartz. later quit and the only issue with respectto him is that of hackpay, as the General Counsel in effect has conceded.the employment of Respondent in April 1975; thegrievance committee was actually instituted in August 1975and therefore Swift had no way of learning about thiscommittee other than from being advised thereof at thismeeting, again in an organizational context.After the expiration of the contract, I find, Respondentunilaterally instituted, without notification to or consulta-tion with the Union, a new group insurance plan, a cost-of-living wage plan, a merit wage plan, and the formation of agrievance committee. I find that the foregoing granting ofnew benefits, in the present context, constituted a violationof Section 8(aX)(1) of the Act. This is so because theemployees were promised initial benefits in the absence ofthe Union and then were granted them.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWI. Sierra Development Company d/b/a Club Cal-Nevais an employer within the meaning of Section 2(2) of theAct.2. Hotel-Motel-Restaurant Employees & BartendersUnion, Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By threatening employees with discharge for wearingunion buttons, by demoting an employee and reducing hishours of work because he wore a union button, by newlypromulgating and maintaining an unlawful no-solicitationrule, by installing a new group insurance plan, byannouncing a cost-of-living wage increase, by setting up aformal merit wage increase program, and by instituting agrievance committee, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and( I) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. Respondent has not otherwise engaged in unfairlabor practices.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent discriminatorilyreduced the hours of work and classification of employeeSchwartz, who subsequently resigned. I shall, therefore,recommend that Respondent make him whole for any lossof earnings he may have suffered as a result of thediscrimination against him, by payment of a sum of moneyequal to that he would have earned up to the date of hisresignation, with backpay and interest thereon to be29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomputed in the manner prescribed by the Board in F. W.Woolworth Company, 90 NLRB 289 (1950) and IsisPlumbing & Heating Co., 138 NLRB 716 (1962). Nothinghereinafter is intended to require Respondent to varyexisting conditions of employment.[Recommended Order omitted from publication.]30